Dismissed and Opinion Filed August 30, 2018




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00005-CV

                       LINDA LEWIS, Appellant
                                V.
SELECT MEDICAL CORPORATION, SELECT MEDICAL CORPORATION, SELECT
  MEDICAL CORPORATION CEO DAVID CHERNOW, EXECUTIVE CHAIRMAN
    ROBERT ORTENZIO, VICE CHAIRMAN ROCCO A. ORTENZIO, SELECT
  SPECIALTY HOSPITAL SOUTH DALLAS, DR. ADOLPHUS GIST, ASSOCIATE
 JUDGE SHERYL DAY MCFARLIN, AND SENIOR JUDGE MICHAEL J. O'NEILL,
                             Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-10338

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright

       Appellant’s brief in this case is overdue. By postcard dated August 15, 2018, we notified

appellant the time for filing her brief had expired. We directed appellant to file both her brief and

an extension motion within ten days. Although we cautioned her that failure to file the brief and

extension motion would result in dismissal of the appeal, appellant has failed to comply.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),(c).


                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
180005F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 LINDA LEWIS, Appellant                               On Appeal from the 162nd Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-00005-CV         V.                        Trial Court Cause No. DC-17-10338.
                                                      Opinion delivered by Chief Justice Wright,
 SELECT MEDICAL CORPORATION,                          Justices Evans and Brown participating.
 SELECT MEDICAL CORPORATION
 CEO DAVID CHERNOW, EXECUTIVE
 CHAIRMAN ROBERT ORTENZIO,
 VICE CHAIRMAN ROCCO A.
 ORTENZIO, SELECT SPECIALTY
 HOSPITAL SOUTH DALLAS, DR.
 ADOLPHUS GIST, ASSOCIATE JUDGE
 SHERYL DAY MCFARLIN, AND
 SENIOR JUDGE MICHAEL J. O'NEILL,
 Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER Select Medical Corporation, Select Medical Corporation CEO David
Chernow, Executive Chairman Robert Ortenzio, Vice Chairman Rocco A. Ortenzio, Select
Specialty Hospital South Dallas, Dr. Adolphus Gist, Associate Judge Sheryl Day McFarlin, and
Senior Judge Michael J. O'Neill recover their costs, if any, of this appeal from appellant Linda
Lewis.


Judgment entered this day of August 30, 2018.




                                                –2–